UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4588


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL DEWAYNE BELL,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:12-cr-00644-RMG-1)


Submitted:   February 10, 2014            Decided:   February 14, 2014


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Clay Kulp, KULP LAW FIRM, Charleston, South Carolina,
for Appellant.    Nathan S. Williams, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Daniel      Dewayne     Bell       appeals     the    145-month         sentence

imposed   by    the    district       court      following      his    guilty      plea   to

bribery   of     a    public    official,         in    violation       of    18     U.S.C.

§ 201(b)(1)(C),        (b)(4)      (2012),        possession          with    intent       to

distribute marijuana, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(D) (2012), and possession of a firearm by a convicted

felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2), (e)(1)

(2012).       On appeal, Bell’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), asserting that there

are no meritorious grounds for appeal but questioning whether

Bell’s guilty plea was valid and whether the sentence imposed by

the   district       court   was    procedurally         reasonable.            Bell      was

advised of his right to file a pro se supplemental brief but did

not file one.        Finding no error, we affirm.

           Bell first questions the validity of his guilty plea.

Our review of the plea hearing reveals that the district court

fully complied with Federal Rule of Criminal Procedure 11 in

conducting the plea colloquy.             See United States v. General, 278
F.3d 389, 393 (4th Cir. 2002) (providing standard of review).

Thus,   the    court     did    not    err       in    accepting       as    knowing      and

voluntary Bell’s guilty plea.

           Second, Bell questions the procedural reasonableness

of his sentence.         In reviewing a sentence, we must ensure that

                                             2
the district court did not commit any “significant procedural

error,” such as failing to properly calculate the applicable

Guidelines range, failing to consider the 18 U.S.C. § 3553(a)

(2012) factors, or failing to adequately explain the sentence.

Gall v. United States, 552 U.S. 38, 51 (2007).                             Upon review, we

conclude that the district court committed no procedural error

in imposing the 145-month sentence.                       United States v. Lynn, 592
F.3d 572,     576,   578     (4th     Cir.       2010)    (providing       standard     of

review).

               In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                                    We

therefore      affirm     the    district       court’s       judgment.           This   court

requires that counsel inform Bell, in writing, of his right to

petition    the    Supreme       Court    of       the    United     States   for    further

review.     If Bell requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Bell.      We dispense with oral argument because the facts and

legal    contentions       are    adequately             presented    in    the    materials

before    this    court    and    argument          would    not     aid   the    decisional

process.


                                                                                    AFFIRMED


                                               3